Citation Nr: 0636363	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-19 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus with heel spurs, plantar fasciitis and tarsal tunnel 
syndrome, currently evaluated as 30 percent disabling. 
 
2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.  
 
3.  Entitlement to an increased rating for hiatal hernia, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to 
August 1978.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from an 
August 2003 rating decision of the VA Regional Office in 
Cleveland, Ohio that denied increased ratings for the 
service-connected bilateral pes planus, lumbosacral strain, 
and hiatal hernia.

The veteran was afforded a personal hearing in April 2006 
before the undersigned Veteran's Law Judge sitting at 
Cleveland, Ohio.  The transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant asserts that his service-connected foot, back 
and hiatal hernia disorders have increased in severity and 
warrant higher ratings.  He presented testimony on personal 
hearing on appeal in April 2006 to the effect that he had 
sciatica, occasional incapacitating low back symptoms causing 
him to be bedridden at times, muscle spasms, and had to use a 
cane intermittently.  He said that low back symptomatology 
resulted in substantial discomfort and activity restrictions, 
including upon prolonged sitting, standing, walking, driving 
and going up stairs.  He stated that low back surgery had 
been recommended and that he took analgesics for pain relief. 

The veteran testified that his feet were tender and painful, 
and related that the condition had not been improved by 
orthopedic shoes and appliances.  He stated that he had 
severe pain upon manipulation of the feet, and said that a 
doctor had told him that ligaments in the feet had been 
"completely destroyed" and that there were no surgical 
options.  With respect to service-connected hiatal hernia, 
the appellant stated that he had heartburn every day, 
sensations of acid regurgitation, occasional bloody vomitus, 
some weight loss, and pain in the left shoulder associated 
with the disorder for which he took over-the-counter antacids 
daily.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran alleges that his 
service-connected disability has worsened since he was last 
examined, a new examination may be required to evaluate the 
current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since previous examination. See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the veteran was entitled to a new examination after a two-
year period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity).  The record reflects that the veteran was last 
examined for VA compensation purposes as to each service-
connected disorder in April 2004.  The Board is therefore of 
the opinion that examinations that address specific rating 
criteria as to each disability would be helpful to determine 
the current status of each service-connected disorder on 
appeal.

The veteran also stated at his hearing that he had seen a 
chiropractor for his low back disorder.  He also referred to 
private treatment for other service-connected disabilities.  
The Board observes that the most recent private clinical 
records date only through mid June 2004.  The appellant 
should therefore be requested to provide the names and 
addresses of all providers who have treated him for service-
related symptomatology since that date.  Such records should 
be secured and associated with the claims folder. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be requested to 
provide the names and addresses of any 
and all providers whom he has seen for 
service-related disability since June 
2004.  With proper authorization, such 
information should be requested and 
associated with the claims folder, if 
not already of record.

2.  Following a reasonable period of 
time for receipt of any additional 
information requested above, the RO 
should schedule the veteran for a VA 
orthopedic examination to assess the 
severity of his service-connected 
lumbosacral strain.  The claims folder 
and a copy of this remand should be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should indicate whether or not 
the claims folder was reviewed.  A 
comprehensive clinical history should 
be obtained.  All appropriate tests and 
studies should be conducted, and any 
consultations deemed necessary should 
be accomplished.  The report of the 
examination should be comprehensive and 
include a detailed account of all 
manifestations of the service-connected 
low back disorder.  The examiner should 
fully describe any functional 
deficiencies - to include any 
neurological deficits, if any, 
associated with the veteran's service-
connected low back disorder, and should 
indicate whether the veteran has 
intervertebral disc syndrome.  The 
examiner should specifically indicate 
the existence and frequency or severity 
(as appropriate) of each of the 
following: sciatic neuropathy, 
radiculopathy, characteristic pain, 
and/or muscle spasm.  If neurological 
impairment is identified, the level of 
impairment and the particular 
peripheral nerve(s) affected should be 
reported.  Additionally, the examiner 
should comment on whether the veteran 
has experienced any incapacitating 
episodes of low back pain requiring bed 
rest prescribed by a physician and 
treatment by a physician.  The examiner 
should also record range of motion in 
the veteran's spine in terms of degrees 
of forward flexion, backward extension, 
left and right lateral flexion, and 
left and right lateral rotation.  If 
there is clinical evidence of pain on 
motion, the examiner should indicate 
the degree of movement at which pain 
begins.  

The examiner should also indicate 
whether or not there is listing of the 
whole spine to the opposite side, a 
positive Goldthwaite's sign, marked 
limitation of forward bending in a 
standing position, loss of lateral 
motion with osteo-arthritic changes, or 
narrowing or irregularity of joint 
space, or some of the above with 
abnormal mobility on forced motion.  
Then, after reviewing the veteran's 
complaints and medical history, the 
examiner should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which the 
veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, and 
should, if feasible, portray these 
factors in terms of degrees of 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  A complete rationale 
should be provided for any opinion 
given.  The examiner should indicate 
whether or not the claims folder was 
reviewed.

3.  The RO should schedule the veteran 
for a VA podiatry examination to assess 
the severity of his service-connected 
pes planus.  The claims folder and a 
copy of this remand should be made 
available to the examiner in 
conjunction with the examination.  The 
examiner should perform all necessary 
clinical tests, diagnose all 
disabilities, set forth specific 
findings as to the severity of the 
veteran's pes planus, and render an 
opinion as to what disabilities, if 
any, are related to pes planus.  The 
examiner should indicate whether pes 
planus is characterized by marked 
pronation, extreme tenderness of the 
plantar surfaces of the feet, marked 
inward displacement, whether there is 
severe spasm of the tendo Achillis on 
manipulation, and opine whether or not 
the condition is improved by orthopedic 
shoes or appliances.  All opinions 
expressed must be supported by complete 
rationale.  The examiner should 
indicate whether or not the claims 
folder was reviewed.  

4.  The veteran should be scheduled for 
examination by a VA specialist in 
gastroesophageal disorders to determine 
the nature and extent of impairment 
associated with his service-connected 
hiatal hernia.  The claims folder and a 
copy of this remand should be provided 
to the examiner for review prior to 
examination.  A comprehensive clinical 
history should be obtained.  All 
appropriate tests and studies should be 
conducted, and any consultations deemed 
necessary should be accomplished.  The 
report of the examination should be 
comprehensive and include a detailed 
account of all manifestations of the 
service-connected hiatal hernia, to 
include whether or not the disorder is 
characterized by vomiting; material 
weight loss; hematemesis, melena, 
anemia, recurrent epigastric distress, 
dysphagia, pyrosis; and substernal, 
arm, or shoulder pain.  The examiner 
should also express an opinion as to 
whether the disability results in 
considerable or severe impairment of 
health.  The examiner should indicate 
whether or not the claims folder was 
reviewed..

5.  The RO should ensure that the 
medical reports requested above comply 
with this remand, especially with 
respect to any instructions to provide 
a medical opinion.  If any of the 
reports is insufficient or deficient, 
it should be returned to the examiner 
for necessary corrective action. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issues on 
appeal.  If the benefits sought are not 
granted, the appellant should be 
provided with a supplemental statement 
of the case and afforded an opportunity 
to respond.  Thereafter, the claims 
folder should be returned to the Board 
for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


